Dissenting Opinion by
Me. Justice Jones :
Several principles of law are well-settled in Pennsylvania with respect to the opening of a judgment. In Carrier v. William Penn Broadcasting Co., 426 Pa. 427, 429, 233 A. 2d 519, 520 (1967), we stated that “[a] petition to open a [default] judgment is an appeal to the equitable side of the court, and the petition must establish equitable considerations which convince the court that justice would best be served by opening the judgment.” Accord, e.g., Kramer v. Philadelphia, 425 Pa. 472, 229 A. 2d 875 (1967); Richmond v. A. F. of L. Medical Serv. Plan of Phila., 415 Pa. 561, 204 A. 2d 271 (1964). More specifically, “relief will be given to one against whom a default judgment has been taken where a petition is promptly filed, the default reasonably explained or excused, and a defense shown to exist upon the merits . . . .” Wheel v. Park Bldg., 412 Pa. 545, 546, 195 A. 2d 359, 360 (1963). See 8 Standard Pa. Prac. Ch. 33, §250 (1961). Finally, because a petition to open judgment is addressed to the sound discretion of the court below, we will not disturb that court’s disposition of the petition in the absence of either an abuse of discretion or an error of law. Wenger v. Ziegler, 424 Pa. 268, 226 A. 2d 653 (1967); Ehnes v. Wagner, 388 Pa. 102, 130 A. 2d 171 (1957).
With these standards in mind, we initially must consider the basis for the lower court’s finding that the Social Security Fund was properly served with process at the Philadelphia office of Local 136. That office was simply a conduit for the transmission of claims to *261the Fund, with Local 138 serving as the liaison between the Fund and the local union members. In order to facilitate communications, the Fund regularly appoints a union member as welfare representative, who works from the local union office, but who is paid by the Fund and who may be discharged by the Fund. Notwithstanding the Fund’s protestations to the contrary, and the fact that these services also benefit the union members, the record clearly establishes that the duties of the welfare representatives are performed for the Fund.
The requirements of due process of law mandate that our interpretation of Pa. R. C. P. 2157(a) be such that a defendant will be given adequate notice and opportunity to defend against the action. Simon v. Craft, 182 U.S. 427 (1901); Quinn v. Pershing, 367 Pa. 426, 80 A. 2d 712 (1951). We must consider the particular facts of the case at bar to determine whether the record can support the conclusion that the relationship between Local 136 and the Fund “was such as to reasonably assure that there was due notice of a judicial proceeding in the instant case.” Spica v. International Ladies Garment Workers’ Union, 388 Pa. 382, 395, 130 A. 2d 468, 474 (1957). See Namie v. DiGirolamo, 412 Pa. 589, 195 A. 2d 517 (1963).
It is clear on the state of this record that Local 136 cannot be considered as operating under the auspices of the Fund, and neither does Local 136 exercise any control or direction over the business of the Fund. Rather, it appears that both of these organizations function as subsidiaries of the Union. It is arguable that, because both the Fund and Local 136 operate to effectuate the purposes of the Union, service of process upon either one of them could be effective service upon the Union. See Giuliano v. Alitalia Airlines, Inc., 218 F. Supp. 78 (E.D. Pa. 1963); Miller v. Kiamesha *262Concord, Inc., 420 Pa. 604, 218 A. 2d 309 (1966); Myhalyk v. Lewis, 398 Pa. 395, 158 A. 2d 305 (1960); Wilson v. Northern Ins. Co., 211 Pa. Superior Ct. 155, 235 A. 2d 458 (1967). However, this is very different from claiming, as does Farrell, that service at the office of Local 136 constitutes an effective service of process upon the Fund.
Certain duties, purely clerical, are performed at the Philadelphia office of Local 136, but no one at that office has the power to bind the Fund in any way or to exercise any discretion in the performance of these clerical duties. I am of the opinion that the relationship between the Philadelphia office of Local 136 and the New Jersey office of the Fund renders the instant case more closely akin to Miller v. Kiamesha-Concord, Inc., 420 Pa. 604, 218 A. 2d 309 (1966), than to Spica v. International Ladies Garment Workers’ Union, 388 Pa. 382, 130 A. 2d 468 (1957). Farrell’s service upon Mrs. DeAngelo of a copy of his complaint was not sufficient service of process to give the Fund an adequate notice and opportunity to be heard. The default judgment which was entered on April 30, 1968, should be opened and the Fund permitted to plead responsively.
In view of my conclusion that the court below erred in denying opening of the judgment, I would not reach the other issues raised by the Fund.
Mr. Justice Cohen joins in this dissenting opinion.